[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER, SUA SPONTE
Pursuant to General Statutes Sec. 8-8 (i) the defendant, East Haddam Planning and Zoning Commission "commission", is hereby ORDERED to certify and transmit the administrative record pertaining to the above matter to the court on or before May 10, 1992.
Should said commission fail to comply with this order, then James Curtin, Chairman of the East Haddam Planning and Zoning Commission is hereby ordered to appear in court on May 11, 1992 at 2:00 P.M., 265 DeKoven Drive, Middletown, Connecticut and show cause why  he and the commission should not be found in contempt of court and have such sanctions imposed as the court deems necessary to effectuate its order. CT Page 3293
It is so ordered.
BY THE COURT ARENA, JUDGE